Citation Nr: 1202169	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a fibrous empyema excision with a right upper and middle lobectomy ("right lung disability").  


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J. Y. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1982 to May 1990 and in the Reserves from September 15, 2001 to September 28, 2001, performed under Title 10 orders.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in support of his claim in March 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right lung disability that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's right lung disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011).





      (CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 ("VCAA").  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Service Connection 

The Veteran contends that his diagnosed right lung disability is the result of exposure to dust at Ground Zero following the terrorist attacks on the World Trade Center (WTC) on September 11, 2001.  Because the evidence is in relative equipoise regarding a link between his current disability and his period of active service, the claim will be granted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

At his March 2011 video conference hearing, the Veteran testified that he served at Ground Zero after the WTC was destroyed on September 11, 2001.  He contends that his right lung disability was caused by exposure to dust when he worked inside the wreckage.  He testified that during the first week of his active duty, he was only issued a dust mask.  After the first week, he was issued a respirator but no replacement cartridges.  He noted that the cartridges were supposed to be changed daily, but he used the original cartridge throughout his period of active duty at the WTC site.  He testified that every night after returning to the hospital ship where he was staying during his period of active duty, he and his fellow service members coughed up black phlegm.  He stated that prior to working at the WTC site, he had no lung problems.  He identified as a former smoker; he quit in July 2003.  The Veteran is competent to describe observable symptoms such as coughing phlegm.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his testimony is credible, including his description of his dust mask and respirator.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  He consistently reported his lack of replacement cartridges in other records such as the WTC Medical Monitoring Program Questionnaire in September 2007.  

A private treatment record dated in July 2007 indicates that the Veteran has ground zero lung disease.  A Central New York Occupational Health Clinical Center record dated in October 2007 noted that the Veteran had a history of past exposure to World Trade Center dust for a three week period, and sinus congestion and polyps which were possibly related to World Trade Center dust.  It was also noted that he underwent surgery for empyema and was status post upper and middle lobe lobectomies, and the etiology of this was unclear.  

In May 2010, the Veteran underwent a VA respiratory examination.  The examiner diagnosed him with invasive pulmonary aspergillosis and pulmonary anaerobic infection.  He stated that these conditions are "unusual[] and aggressive infections [that] generally occur in patients with some degree of an underlying immunocompromised state," and noted that the Veteran had rheumatoid arthritis and Felty's syndrome, both of which could involve immune system dysfunction.  The examiner opined that the Veteran's right lung disability was related to immune system dysfunction, which was related to his rheumatoid arthritis, Felty's syndrome, leucopenia, and to a lesser extent his history of smoking.  In rendering the negative opinion, the examiner cited to a record from Dr. M. L., the physician who evaluated the Veteran as part of the WTC Medical Monitoring Program, noting that the etiology of his disease was unknown.  

In July 2010, Dr. S. K., the Veteran's private physician and a specialist in infectious diseases, opined that his right lung disability was as likely as not "related to the time in the service in which [the Veteran] was deployed to the World Trade Center."  She reasoned that his right lung disability was "temporally related to the event and the exposures."  In older records, Dr. S. K. noted that it was "suspected" that the Veteran had rheumatoid arthritis and Felty's syndrome, but that these diagnoses had not been established.  In her July 2010 statement she noted that the Veteran had "no other underlying medical condition to account for his [right lung disability]."  Dr. S. K.'s opinion contradicts that of the VA examiner. 

Both of the medical opinions are competent evidence.  However, the Board assigns more probative weight to that of Dr. S. K., an infectious diseases specialist who has treated the Veteran for this condition since 2006.  

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance, as it has in this case.  Because a state of relative equipoise has been reached, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).








ORDER

Service connection for a right lung disability is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


